


--------------------------------------------------------------------------------

Exhibit 10.1
 
[logo.jpg]






May 2, 2011




PERSONAL AND CONFIDENTIAL
VIA E-MAIL





Mr. Kevin Claudio
Chief Financial Officer
Helix Wind, Corp.
13125 Danielson Street – Suite 101
Poway, California92064




RE: FINANCIAL ADVISORY AGREEMENT


Dear Kevin:


This letter Agreement (the “Agreement”) confirms the engagement of Himalaya
Capital Group Inc (“Himalaya”) by Helix Wind, Corp. (the “Company”) to act as
its exclusive financial advisor in connection with identifying potential
acquirers and evaluating, prioritizing, and negotiating proposals for the
Company, in whole or part, including but not limited to a strategic transaction,
which may include a partnership or strategic alliance in which funds are
invested or similar type transaction (a “Sale Transaction”).


1.
Services. As part of Himalaya’s engagement, Himalaya will use its commercially
reasonable efforts to:



 
(a)
familiarize itself to the extent it deems appropriate and feasible with the
business, operations, properties, financial condition and prospects of the
Company;



 
(b)
assist the Company in the preparation and implementation of a marketing plan and
in the preparation of a summary describing the Company and its business
operations for distribution to potential parties to a Sale Transaction;



 
(c)
assist the Company in analyzing and evaluating the business, operations and
financial position of each suitable prospect for a Sale Transaction;



 
(d)
assist the Company with its due diligence efforts related to a Sale Transaction;



 
(e)
assist the Company in structuring and negotiating a Sale Transaction; be
available at the Company’s request to meet with its Board of Directors to
discuss a Sale Transaction and its financial implications; and



 
(f)
assist the Company with ongoing financial advisory, integration and consulting
services in connection with a Sale Transaction through the Term in Section 4,
defined below.


 
1

--------------------------------------------------------------------------------

 





2.
Information Provided to Himalaya.Himalaya does not assume any responsibility
for, or with respect to, the accuracy, completeness or fairness of the
information and data supplied to Himalaya by the Company or its representatives.
In addition, the Company acknowledges that Himalaya may rely upon, without
independent verification, that all information supplied to Himalaya with respect
to the Company are true, correct and complete in all material respects and will
not contain any untrue statements of material fact or omit to state a material
fact necessary to make the information supplied to Himalaya not misleading. If
at any time during the Term of this Agreement, the Company becomes aware of any
material change in any of the information previously furnished to Himalaya, it
will promptly advise Himalaya of the change.



3.
Scope of Engagement. The Company acknowledges that Himalaya will not make, or
arrange for others to make, an appraisal of any physical assets of the acquirer
candidates or the Company. Nonetheless, if Himalaya determines after review of
the information furnished to Himalaya that any such appraisal or appraisals are
necessary or desirable, Himalaya will so advise the Company and, if approved by
the Company in writing, the costs incurred in connection with such appraisal(s)
will be borne by the Company.



In order to coordinate Himalaya’s efforts with respect to a Sale Transaction
satisfactory to the Company, during the Term (as hereinafter defined) neither
the Company nor any representative thereof (other than Himalaya) will initiate
discussions regarding a Sale Transaction except through Himalaya. In the event
the Company or its management receives an inquiry regarding a Sale Transaction,
it will promptly advise Himalaya of such inquiry in order for Himalaya to
evaluate such prospective purchaser and its interest and assist the Company in
any resulting negotiations.
 
Himalaya has been engaged by the Company only in connection with the matters
described in this Agreement and for no other purpose. Himalaya has not made, and
will assume no responsibility to make any representation in connection with our
engagement as to any legal matter. Himalaya shall not be required to render any
advice or reports in writing or to perform any other services except as
specifically provided in this Agreement.


4.
Term of Engagement. Our representation will continue from the date the Agreement
is executed through December 31, 2011 with Himalaya (the “Term”); provided,
however that this Agreement may be terminated by the Company or Himalaya
effective upon thirty (30) days’ prior written notice thereof to the other
party, such notice not to be delivered earlier than one hundred eighty (180)
days from the date hereof. Notwithstanding the foregoing, in the event of
termination or expiration of this agreement, Himalaya will be entitled to
collect all fees earned and expenses incurred through the date of termination.



The twelve (12) month period immediately following the Term of this Agreement
shall be referred to as the Tail Period.  Himalaya shall be entitled to receive,
and the Company shall be obligated to pay to Himalaya, all fees defined in this
Agreement under Section 5 for any such transaction(s) entered into by the
Company during the Tail Period with: (i) any entity introduced to the Company by
Himalaya during the Term; or, (ii) any entity with whom Himalaya was working on
behalf of the Company or at the Company’s direction during the Term.


5.
Compensation and Expenses.As compensation (“Compensation”) for services rendered
by Himalaya hereunder, the Company shall pay to Himalaya the following:



 
(a)
The Company shall pay to Himalaya aretainer in the amount of Nine Thousand
Dollars ($9,000) (“Retainer”) per month of which Four Thousand Five Hundred
Dollars ($4,500) is payable upon execution of this Agreement and subsequent
payments of Four Thousand Five Hundred Dollars ($4,500) are to be paid on the
fifteenth (15th) day and the first (1st) day of every month thereafter. The
Retainer shall be a non-refundable advance payment to Himalaya for its good
faith efforts in preparing the Company for a Sale Transaction. The Retainer
shall be credited against any cash fee to which Himalaya may become entitled
under this Agreement.


 
2

--------------------------------------------------------------------------------

 



 
(b)
Performance-based compensation (“Transaction Fee”) for our services will be as
follows:



 
(i)
If a Sale Transaction is consummated, the Company will pay Himalaya a minimum
cash fee, such fee to be earned, due and payable at the closing of the Sale
Transaction, equal to Two Hundred Fifty Thousand Dollars ($250,000) at a sale
value of less than Three Million Dollars ($3,000,000) and Two Hundred Fifty
Thousand Dollars ($250,000) plus Five Percent (5%) of the excess sale value
beyond Three Million Dollars ($3,000,000) at a sale value of greater than Three
Million Dollars ($3,000,000).



 
(ii)
If a Sale Transaction is consummated whereby, directly or indirectly, there is a
formation of a joint venture, partnership or other business entity with the
Company, a fee shall be payable in cash upon the occurrence of such event equal
to Eight Percent (8%) of the Transaction Value (as hereinafter defined).



 
(iii)
If a Sale Transaction is not consummated and the Company is entitled to receive
a “termination fee,”“break-up fee,”“topping fee,” or other form of compensation
payable in cash or other assets, including, but not limited to, an option to
purchase securities from another company (such cash, securities, including in
the case of options, the right to exercise such options or other assets
hereinafter referred to as the “Break-up Fee”) then the Company shall pay to
Himalaya in cash, promptly upon the Company’s receipt of such Break-up Fee, an
amount equal to Ten Percent (10%) of such Break-up Fee received. But in no event
shall such Ten Percent (10%) payment be greater than the fee calculated pursuant
to Paragraph 5.b (i) above. In the event that the Break-up Fee is paid to the
Company in whole or in part in the form of securities or other assets, the value
of such securities or other assets, for purposes of calculating our fee, shall
be the fair market value thereof, as the parties hereto shall mutually agree on
the day such Break-up Fee is paid to the Company; provided that, if such
Break-up Fee includes securities with an existing public trading market, the
value thereof shall be determined by the last sales price for such securities on
the last trading day thereof prior to such payment.



For purposes of this Agreement, "Transaction Value" shall mean the total value
of all cash, securities, or other property paid at the closing of a Sale
Transaction to the Company or its shareholders or to be paid in the future to
the Company with respect to such Sale Transaction as provided below (other than
payments of interest or dividends) in respect to the assets of the Company, In
the event a Sale Transaction is consummated in one or more steps, including
without limitation, any additional consideration paid or to be paid in any
subsequent step in the Sale Transaction including payments pursuant to
promissory notes delivered to the Company in connection with a Sale Transaction
such consideration shall be included in the definition of "Transaction Value".
If all or a portion of the Transaction Value paid in the Sale Transaction is
other than cash or negotiable securities then the value of such non-cash
consideration shall be the fair market value thereof on the date the Sale
Transaction is consummated as mutually agreed upon in good faith by the Company
and Himalaya. If such non-cash consideration consists of common stock,
convertible preferred stock or other convertible security, options, warrants or
other rights for which a public trading market for such security or underlying
security existed prior to consummation of the Sale Transaction, then the value
of such securities shall be determined by the closing or last sales price of
such security or underlying security on the date of the consummation of the Sale
Transaction. If no public market exists for the common stock, options, warrants
or rights issued in the Sale Transaction, then the value of such securities
shall be as mutually agreed upon in good faith by the Company's Board of
Directors and Himalaya. If such non-cash consideration consists of preferred
stock or debt securities (regardless of whether a public trading market existed
for such preferred stock or debt securities prior to the consummation of the
Sale Transaction or exists thereafter), the value thereof shall be the fair
market value of such non-cash consideration. Any amounts payable to the Company,
or any affiliate of the Company or any shareholder of the Company in connection
with a non-competition agreement or any employment, consulting, licensing,
supply or other agreement, to the extent that such amounts payable are greater
than what would customarily be paid on an arms-length basis to an employee,
consultant, licensee or supplier who had not been acquired, shall be deemed to
be part of the consideration paid in the Sale Transaction. If all or a portion
of the Total Consideration payable in connection with a Sale Transaction
includes future payments, then the Company shall pay Himalaya any additional
cash fee, determined in accordance with this section 2, when, and if such
payments are paid.

 
3

--------------------------------------------------------------------------------

 



Himalaya will invoice the Company on a monthly basis for actual and reasonable
out-of-pocket expenses including travel and entertainment expenses incurred in
connection with the rendering of services hereunder; provided however, that
Himalaya shall not incur any single out-of-pocket expenses greater than Two
Hundred and Fifty Dollars ($250) and One Thousand Dollars ($1,000) in the
aggregate without the prior approval of the Company in writing. The Company
shall reimburse Himalaya for any costs incurred for collection of Compensation
or expenses hereunder, including but not limited to reasonable attorney’s fees
and court costs.


6.
Confidentiality.  Neither party shall issue any press release, statement,
notice, document or other instrument referring to or mentioning the other
without such other party’s prior written consent, except as required by a court
of competent jurisdiction and/or applicable laws. The parties further
acknowledge that this Agreement and the terms hereof are confidential and will
not be disclosed to anyone other than the officers and employees of each such
party on a “need to know” basis together with the accountants, advisers and
legal counsel of each such party, or as required by law, subpoena or at the
request of any regulatory agency. Each party may find it necessary to disclose
certain technical or business information which the disclosing party
(“Disclosing Party”) desires the receiving party (“Receiving Party”) to treat as
Confidential. Confidential information (“Confidential Information”) means any
information: (i) disclosed to a Receiving Party by the Disclosing Party, either
directly or indirectly in writing, orally or by inspection of tangible objects,
including without limitation announced and unannounced products, disclosed and
undisclosed business plans and strategies, financial data and analysis, customer
names and list, customer data, funding sources and strategies, and strategies
involving strategic business; and, (ii) which is conspicuously labeled and/or
marked as being confidential or otherwise proprietary to the Disclosing Party.
If information is disclosed orally, then in order to be considered as
Confidential Information hereunder, the Disclosing Party shall, at the time of
making such disclosure, state that the information is to be
consideredconfidential and within five (5) business days following such oral
disclosure, confirm in writing the information disclosed together with a
confidential label or legend.



The Receiving Party agrees that it shall take all reasonable measures to protect
the secrecy of and avoid disclosure and unauthorized use of the Confidential
Information. Without limiting the foregoing, the Receiving Party shall take at
least those measures that the Receiving Party takes to protect its own most
highly confidential information, and, except as is expressly permitted in this
Agreement, shall not use such Confidential Information for its benefit or for
the benefit of any third party, regardless of whether there is no pecuniary
benefit. The Receiving Party shall reproduce the Disclosing Party’s proprietary
rights notices on any such approved copies, in the same manner in which such
notices were set forth in or on the original.  The Receiving Party shall
immediately notify the Disclosing Party in the event of any unauthorized use or
disclosure of the Confidential Information.


The Receiving Party's obligations under this Agreement shall not apply to any
information which: (a) is already known and in the possession of the Receiving
Party prior to the date of disclosure; (b) is rightfully received from any third
party without any obligation of confidence; (c) is or becomes publicly available
through no fault of the Receiving Party; (d) is independently developed by the
Receiving Party without knowledge or use of the Confidential Information of the
Disclosing Party; (e) is released with prior written consent of the Disclosing
Party; and/or, (f) as may be compelled under court order.


All documents and other tangible objects containing or representing Confidential
Information and all copies thereof in possession of the Receiving Party shall be
and remain the property of the Disclosing Party and shall be promptly returned
or destroyed by the Receiving Party upon request of the Disclosing Party.

 
4

--------------------------------------------------------------------------------

 



7.
Indemnification.The Company will indemnify and hold harmless Himalaya and its
affiliates, designees and the respective directors, officers, agents and
employees of Himalaya and its affiliates (Himalaya and each such entity or
person hereinafter referred to as an “Indemnified Person”) from and against any
losses, claims, damages, judgments, assessments, costs and other liabilities
(collectively, “Liabilities”), and will reimburse each Indemnified Person for
all fees and expenses (including the reasonable fees and expenses of counsel)
(collectively, “Expenses”) as they are incurred in investigating, preparing,
pursuing or defending any claim, action, proceeding or investigation, whether or
not in connection with pending or threatened litigation, whether or not any
Indemnified Person is a party and whether brought by the Company or any third
party (collectively, “Actions”) (i) caused by, or arising out of or in
connection with, any untrue statement or alleged untrue statement of a material
fact contained in the information furnished or made available by the Company to
any potential participant in a Sale Transaction or by its representatives
(including any amendments thereof and supplements thereto) or by any omission or
alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading (other than untrue statements or alleged untrue statements in, or
omissions or alleged omissions from, information relating to an Indemnified
Person furnished in writing by or on behalf of such Indemnified Person expressly
for use in consummating a Sale Transaction); or (ii) otherwise arising out of or
in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to this Agreement, the transactions contemplated
hereby or any Indemnified Person’s actions or inactions in connection with any
such advice, services or transactions; provided that, in the case of clause (ii)
only, the Company will not be responsible for any Liabilities or Expenses of any
Indemnified Person that are determined by a judgment of a court of competent
jurisdiction which is no longer subject to appeal or further review to have
resulted solely from such Indemnified Person’s gross negligence or willful
misconduct in connection with any of the advice, actions, inactions or services
referred to above.  The Company also agrees to reimburse each Indemnified Person
for all Expenses as they are incurred in connection with enforcing such
Indemnified Person’s rights under this Agreement (including, without limitation,
its rights under this Section).Upon receipt by an Indemnified Person of actual
notice of an Action against such Indemnified Person with respect to which
indemnity may be sought under this Agreement, such Indemnified Person shall
promptly notify the Company in writing; provided that failure so to notify the
Company shall not relieve the Company from any liability which the Company may
have on account of this indemnity or otherwise, except to the extent the Company
shall have been materially prejudiced by such failure.  The Company shall, if
requested by Himalaya, assume the defense of any such Action including the
employment of counsel reasonably satisfactory to Himalaya.  Any Indemnified
Person shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person, unless:  (i) the Company has
failed promptly to assume the defense and employ counsel; or (ii) the named
parties to any such Action (including any impleaded parties) include such
Indemnified Person and the Company, and such Indemnified Person shall have been
advised by counsel that there may be one or more legal defenses available to it
which are different from or in addition to those available to the Company;
provided that the Company shall not in such event be responsible hereunder for
the fees and expenses of more than one firm or separate counsel in connection
with any Action in the same jurisdiction, in addition to any local counsel.  The
Company shall not be liable for any settlement of any Action effected without
its written consent (which shall not be unreasonably withheld).  In addition,
the Company will not, without prior written consent of Himalaya, settle,
compromise or consent to the entry of any judgment in or otherwise seek to
terminate any pending or threatened Action in respect of which indemnification
or contribution may be sought hereunder (whether or not any Indemnified Person
is a party thereto) unless such settlement, compromise, consent or termination
includes an unconditional release of each Indemnified Person from all
Liabilities arising out of such Action.In the event that the foregoing indemnity
is judicially determined to be unavailable to an Indemnified Person (other than
in accordance with the terms hereof), the Company shall contribute to the
Liabilities and Expenses paid or payable by such Indemnified Person in such
proportion as is appropriate to reflect:  (i) the relative benefits to the
Company and its shareholders, on the one hand, and to Himalaya, on the other
hand, of the matters contemplated by this Agreement; or (ii) if the allocation
provided by the immediately preceding clause is not permitted by the applicable
law, not only such relative benefits but also the relative fault of the Company,
on the one hand, and Himalaya, on the other hand, in connection with the matters
as to which such Liabilities or Expenses relate, as well as any other relevant
equitable considerations; provided that in no event shall the Company contribute
less than the amount necessary to ensure that all Indemnified Persons, in the
aggregate, are not liable for any Liabilities and Expenses in excess of the
amount of fees actually received by Himalaya pursuant to this Agreement.  For
purposes of this paragraph, the relative benefits to the Company and its
shareholders, on the one hand, and to Himalaya, on the other hand, of the
matters contemplated by this Agreement shall be deemed to be in the same
proportion as (a) the total value paid or contemplated to be paid or received or
contemplated to be received by the Company’s shareholders, as the case may be,
in the transaction or transactions that are within the scope of this Agreement,
whether or not any such transaction is consummated, bears to (b) the fees paid
or to be paid to Himalaya under this Agreement.


 
5

--------------------------------------------------------------------------------

 



The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to this Agreement, the transactions contemplated
hereby or any Indemnified Person’s actions or inactions in connection with any
such advice, services or transactions except for Liabilities (and related
Expenses) of the Company that are determined by a judgment of a court of
competent jurisdiction which is no longer subject to appeal or further review to
have resulted solely from such Indemnified Person’s gross negligence or willful
misconduct in connection with any such advice, actions, inactions or services.


If any term, provision, covenant or restriction contained in this Section is
held by a court of competent jurisdiction or other authority by judgment or
order no longer subject to review, to be invalid, void, unenforceable or against
its regulatory policy, the remainder of the terms, provisions, covenants and
restrictions contained in this Agreement shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.The reimbursement,
indemnity and contribution obligations of the Company set forth herein shall
apply to any modification of this Agreement and shall remain in full force and
effect regardless of any termination of, or the completion of any Indemnified
Person’s services under or in connection with, this Agreement.


In the event Himalaya or any Indemnified Person is:  (i) required to appear as a
witness in any action brought by or against the Company or any participant in a
transaction covered hereby in which an Indemnified Person is not named as a
defendant; or (ii) requested by the Company to appear as a witness or to assist
the Company in the preparation of its position in any action brought by or
against the Company or any participant in a transaction covered hereby in which
an Indemnified Person is not named as a defendant, the Company agrees to
reimburse Himalaya for all expenses incurred by it in connection with such party
preparing and appearing as a witness or in its assistance to the Company for the
preparation of the Company’s position and to compensate Himalaya in an amount to
be mutually agreed upon.


8.
Governing Law and Arbitration.



(a) This Agreement shall be governed as to validity, interpretation,
construction, effect and in all other aspects by the laws and decisions of the
State of New York.  In the event of commencement of any legal action (including
but not limited to arbitration) regarding any term or condition of this
engagement, such action by this Agreement shall be subject to the jurisdiction
of the courts of the State of New York and/or the relevant governing body seated
in New York, and each party hereby agrees to be subject and submit to personal
jurisdiction by the State of New York, irrespective of such party’s legal
residence or domicile.


(b) The parties hereby irrevocably covenant, represent, warrant and agree that:
(i) to the maximum extent possible, any and all losses, charges, claims,
damages, expenses and liabilities (collectively, “Claims”) and any action or
proceeding arising therefrom or pertaining to this Agreement, whether at law or
in equity,arising directly or indirectly out of or pertaining to the subject
matter hereof (collectively, a “Proceeding”), shall be finally, conclusively and
exclusively resolved by binding, confidential and expedited arbitration (instead
of being litigated in court); (ii) the arbitration will take place in New York
County, in the State of New York, using the American Arbitration Association or
its successor (the “AAA”) in the manner and as otherwise set forth herein; (iii)
they will use a single, neutral and unaffiliated arbitrator to be chosen from
the AAA’s panel of retired judges experienced in commercial disputes and, if one
is not available, from their panel of attorneys qualified by education, training
and experience to determine the matter to be decided, each of whom will be
selected by the AAA from its panel of neutrals located in New York County, in
the State of New York; (iv) the arbitration will be heldin accordance with the
applicable provisions of this Agreement and, if they are not in conflict, with
the AAA’s Streamlined Arbitration Rules in force at the time the arbitration is
commenced (collectively, the “Rules”) and pursuant to the United States
Arbitration Act, 9 U.S.C. Sections 1 through 16 as it may be amended from time
to time (the “Arbitration Act”); (v) to the maximum extent enforceable under the
Arbitration Act, this arbitration provision will control if it is inconsistent
with the Rules; and (vi) they waive and otherwise relinquish all other forms of
obtaining relief, whether granted by statute, regulation or otherwise.  The
arbitrator will have the authority to award compensatory damages and equitable
relief only.  The failure or refusal of one party to submit to arbitration shall
not prevent the arbitrator from rendering a final decision and award based upon
the evidence actually submitted to the arbitrator against said party.

 
6

--------------------------------------------------------------------------------

 



Except as expressly permitted by the Rules, or for manifest error of a material
fact or law, or the arbitrator having an undisclosed relationship with a party,
the award and all decisions made by the arbitrator will be final, binding and
conclusive on, and non-appealable, by the parties, and entitled to be enforced
by the party determined by the arbitrator to have prevailed (the “Prevailing
Party”) to the fullest extent permitted by law.  In making its determination as
to which party is the Prevailing Party, the arbitrator is hereby expressly
authorized by the parties to carefully consider each party’s initial position
and the arbitrator’s final decision to determine which party “substantially”
prevailed in their Claim or Proceeding without the necessity of its having
prevailed on each of its claims or positions and, if it is possible to do so, to
select which party’s initial position came closest to the arbitrator’s final
decision, rather than “splitting the difference.”  Judgment on the award may be
entered in any court having jurisdiction hereof.


Other than those matters involving any Proceeding necessary to seek a
provisional remedy in aid of arbitration, to compel arbitration, to enforce the
arbitration award, to stay a Proceeding pending arbitration, or to confirm,
modify, vacate or enter judgment on the award rendered by the arbitrator, the
parties hereby agree that they will not commence a court Proceeding and the
provisions of this Section 11 are a complete defense to any court Proceeding
instituted by a party before any tribunal with respect to any
Claim.  Notwithstanding the foregoing paragraph, if a court Proceeding is
permitted hereunder, the parties irrevocably waive trial by jury.


(c) In the event of a dispute between the parties arising out of or in any way
pertaining to the subject matter hereof in which a Claim is made or a Proceeding
is threatened or commenced, whether at law or in equity, the parties hereby
agree that the Prevailing Party, in addition to all other damages and relief to
which it may be entitled or awarded, will also recover from the losing party,
all of its Costs, whether they were paid, suffered, sustained or incurred as a
result of the dispute or Proceeding or in otherwise defending or asserting its
rights hereunder (or in any successful appeal) as well as the additional Costs
incurred in seeking, obtaining and enforcing the relief awarded.  As used
herein, the term “Costs” collectively means and includes: (i) the full and
actual cost of all legal, accounting and other services performed in connection
with the Claim or Proceeding for which they are sought (whether provided by
in-house or outside counsel) for or on behalf of the Prevailing Party; provided,
however, that if said services are billed at their customary rates they will be
deemed reasonable; and (ii) such further amounts including fees, costs,
expenses, disbursements, court costs, costs of records and transcripts and
expert witness and investigative fees, costs and expenses, as will be sufficient
to reimburse it for all of its fees, costs and expenses of every kind, in
investigating, initiating, settling, or satisfying the Claim or Proceeding, and
in seeking indemnification therefor, or defending or appealing the matter in
dispute or those incurred or expended in attempting to or collecting any sums so
due (including its additional Costs of collection), or in otherwise asserting,
enforcing or defending any of its rights hereunder.


EXCEPT AS OTHERWISE SET FORTH HEREIN, THE PARTIES ARE HEREBY IRREVOCABLY
AGREEING TO HAVE ALL UNRESOLVED CLAIMS ARISING OUT OF OR RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, THEIR DEALINGS AND THEIR RELATIONSHIP, WHETHER
THEY AROSE BEFORE, CONCURRENT WITH OR AFTER THE EFFECTIVE DATE, DECIDED
EXCLUSIVELY BY NEUTRAL ARBITRATION AS SET FORTH HEREIN, ANDARE WAIVING ALL
RIGHTS THEY MIGHT OTHERWISE POSSESS TO HAVE THOSE MATTERS LITIGATED IN A COURT
OR BY A JURY TRIAL OR AS OTHERWISE PERMITTED BY STATUTE OR REGULATION.  THE
PARTIES ARE ALSO HEREBY IRREVOCABLY AGREEING TO GIVE UP THEIR JUDICIAL RIGHTS TO
DISCOVERY AND APPEAL EXCEPT TO THE EXTENT THAT THEY ARESPECIFICALLY PERMITTED BY
THIS AGREEMENT AND THE AAA.  IF EITHER PARTY REFUSES TO SUBMIT TO ARBITRATION AS
AGREED TO HEREIN, IT MAY BE COMPELLED TO DO SO UNDER THE ARBITRATION ACT OR
PURSUANT TO FEDERAL OR STATE LAW.  THIS ARBITRATION PROVISION IS A CONTINUING
OBLIGATION OF THE PARTIES AND WILL SURVIVE THIS AGREEMENT’S CANCELLATION,
EXPIRATION, RESCISSION OR TERMINATION.
 
9.
Privity.   This Agreement does not create, and shall not be construed as
creating, rights enforceable by any person or entity not a  party hereto, except
those who may entitled thereto by virtue of the provisions of this
paragraph  and those persons and entities who are entitled to the benefits of
the indemnity provisions thereof.  This Agreement shall inure to the benefit of
the parties hereto, their respective successors and assigns, and to the
indemnified parties hereunder and their successors and representatives.  This
Agreement may not be assigned by any party to an unaffiliated party without the
express written consent of the other party hereto.


 
7

--------------------------------------------------------------------------------

 



10.
Severability.If the final determination of a court of competent jurisdiction
declares, after the expiration of the time within which judicial review, that
any term or provision hereof is invalid or unenforceable, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) the invalid and
enforceable term or provision shall be replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision.



11.
Counterparts.   This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one and the same agreement.



12.
Legal Effect.The legal relationship of the parties created by this Agreement is
one of independent contractors only and no master-servant, co- or
joint-venturers, licensor-licensee, partnership or other such relationship is
intended or shall be deemed or construed.



13.
Amendment.No amendment to this Agreement shall be valid unless such amendment is
in writing signed by authorized representatives of both Himalaya and the
Company.



14.
Waiver.The Company waives, to the fullest extent permitted by law, any claims it
may have against Himalaya for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that Himalaya shall have no liability (whether direct
or indirect) to the Company in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, employees or creditors of the Company.



15.
Survival.The parties acknowledge that certain provisions of this Agreement must
survive any termination or expiration thereof in order to be fair and equitable
to the party to whom any such promise or duty to perform is owed. Therefore, the
parties agree that the provisions of paragraphs 4, 5, 6, 7, 8, 9, 10, 11, 12,
13, 14, 15 and 16 shall survive the termination or expiration of this Agreement
for the period required to meet and satisfy any obligations and promises arising
therein and thereunder.



16.
Entire Agreement.This Agreement constitutes the entire Agreement between the
parties and supersedes and cancels any and all prior or contemporaneous
arrangements, understandings and agreements, written or oral, between them
relating to the subject matter hereof.





If the foregoing correctly sets forth the understanding between the Company and
Himalaya, please sign below where indicated and return the Agreement to Himalaya
for counter-signature. We look forward to working with you toward the successful
conclusion of this engagement.




Very truly yours,


HIMALAYACAPITAL GROUP INC




By: /s/ Michael L. Shwarts
      Michael L. Shwarts
      Managing Director




Confirmed and accepted as of this 2nd day of May, 2011:


HELIX WIND, CORP.




By: /s/ Kevin Claudio

Kevin Claudio
      Chief Financial Officer


